DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 1, 16 and 20, the closes prior art of record Roth et al. (US 2019/0361146 A1) and Viens (US 2019/0128067 A1) teach a system and method for predicting well production at various stages in the life cycle of the well utilizes data received from a plurality of databases via one or more database interfaces to generate various attributes that can be used to predict well production. Each prediction is accompanied by a determined certainty level to show the probability of the predicted result actually occurring. Additionally, users of the system and method disclosed herein can apply economic parameters to the prediction to model the economic return of the well over time. In addition to providing insight regarding existing wells, the present disclosure may be used to design new wells and to predict the production thereof before breaking ground on the well, thus allowing users of the present disclosure to prioritize the expenditure of resources on wells that are most likely to be the most productive. Viens teaches an apparatus, systems, and methods according to which a geo-steering trajectory change is efficiently communicated by presenting, on a first human-machine interface, a plurality of selectable trajectory types, each of the trajectory types representing a potential trajectory of a wellbore, selecting, via the first human-machine interface, the selectable trajectory type most closely representing a desired trajectory of the wellbore, the selected trajectory type including 
	However, Roth et al and Viens, either singularly or in combination, fail to anticipate or render obvious a method of conducting drilling operations, a method for geo-steering during a drilling operation and a system for facilitating geo-steering during a drilling operation, comprising: calculating a probability that a target well location of the target well is at an offset relative to the reference point and generating a visual indicator for the offset, wherein a visual property of the visual indicator is based on the probability that the target well location is at the offset and automatically controlling a drilling operation parameter using the drilling management system to maintain a drill bit at a target offset relative to the reference point based on the data set, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864